DETAILED ACTION
This action is responsive to the RCE filed 9/27/21.
Claims 1-10, 12-18, 20 and 29 are rejected.
Claim 28 is allowed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10, 12, 14-15, 18, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20140287996) in view of Foidart et al. (US 20150133419, “Foidart”)
Regarding claim 1, Liu teaches a method of improving brain function treating acute brain injury in a patient (Par. 4, ‘One desired therapeutic approach is to protect the brain from ischemic injury during the acute phase of stroke, minimizing the loss of neurons’), comprising administering to the patient an amount of a fibroblast growth factor 21 (FGF21) protein effective to increase cognition and/or motor function in the patient (Par. 6, ‘In some embodiments, administration of secretory factors (e.g., FGF21, RELMγ, TFF3) exerts a neuroprotective effect.’; par. 65, ‘These observations were consistent with the results presented in the section above, suggesting that FGF21, RELMγ, and TFF3 exerted a protective effect on the motor control function of the central nerve system in cerebral ischemia’), wherein the amount of FGF21 protein is effective to increase RNA binding motif 3 (RBM3) production in the patient (Par. 7, ‘In certain embodiments, the at least one isolated hepatocyte secretory factor is administered at a dosage of 1 µg/kg-500 mg/kg’; further this range substantially overlaps with the dosage range which applicant discloses is effective to increase RBM3, i.e. 1 pg/kg to 500 mg/kg). 
Liu fails to teach wherein the patient is a pediatric patient. 
Regarding claim 15, Liu teaches a method for treating a neurological ischemic condition in a patient (Par. 4, ‘One desired therapeutic approach is to protect the brain from ischemic injury during the acute phase of stroke, minimizing the loss of neurons’), comprising administering to the patient an amount of an FGF21 protein effective to decrease nerve cell injury in the patient (Par. 6, ‘In some embodiments, administration of secretory factors (e.g., FGF21, RELMγ, TFF3) exerts a neuroprotective effect.’).
Liu fails to teach that the ischemic condition is neonatal hypoxic ischemic encephalopathy (HIE), or that the patient is a pediatric patient. 
Foidart teaches an analogous method of improving brain function treating acute brain injury in a patient (Par. 134, ‘As shown in the experimental section, the estrogenic components as taught herein exhibit therapeutic effects on brain damage and promote neurogenesis and vasculogenesis after hypoxia-ischemia.’), which comprises administration to the patient an amount of the composition effective to increase cognition and/or motor function in the patient (Claim 1, ‘comprising administering to the subject an amount of an estrogenic component effective for said treatment’) and that hypoxic/ischemic condition can be various conditions including stroke or neonatal hypoxic-ischemic encephalopathy (Par. 123, ‘including hypoxic-ischemic encephalopathy (HIE) such as preferably neonatal HIE, and further brain ischemia, or stroke, or traumatic brain injury’), wherein the patient is a pediatric patient (Par. 123, ‘neonatal’).
In view of Foidart, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Liu by utilizing the neuroprotective substances disclosed by Liu to treat known ischemic/hypoxic neurological conditions in pediatric patients including neonatal hypoxic-ischemic encephalopathy (HIE), as taught by Foidart, since one of ordinary skill in the art would have recognized that pediatric patients and adult patients have similar biology and also that stroke and HIE have similar etiologies and that a neuroprotective agent shown to reduce neurological hypoxic/ischemic injury in one context (i.e. adult stroke) have a reasonable expectation of success in reducing hypoxic/ischemic injury in r another context (i.e. pediatric HIE).
In the instant case, both Liu and Foidart demonstrate that there was a recognized problem in the art to improve outcomes of patients suffering from cerebral hypoxic/ischemic conditions. Foidart further demonstrates that this need extended to pediatric patients. Further, at the time that the invention was filed, one of ordinary skill in the art would have recognized a finite number of possible treatment modalities to help improve outcomes of pediatric patients suffering from cerebral ischemia including a finite number of agents which had been previously demonstrated to have neuroprotective effects when administered to patients suffering from cerebral ischemia. Further, considering the high degree of biological similarity between adult and pediatric patients, it is the examiner’s opinion that one of ordinary skill in the are would found it obvious to try neuroprotective agents demonstrated to have neuroprotective effects in adult patients on pediatric patients with a reasonable expectation of success. Finally, considering that in the medical art, validation of pharmaceutical agents is largely performed using animal models prior to administration to humans, it is the examiner’s opinion that one of ordinary skill in the art would be well aware as to how to validate the effectiveness of FGF21 on pediatric patients using animal models without unduly endangering human pediatric patients. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 3 and 18, Liu, as modified, further teaches wherein the FGF21 protein is: a. human FGF21 protein, or b. a functional FGF21 mutant protein (Par. 8, ‘some embodiments, the subject is a human and the at least one isolated hepatocyte secretory factor is a human hepatocyte secretory factor or active fragment or variant thereof’).
Regarding claim 5, Liu, as modified, further teaches wherein the patient is a neonate (Liu has previously been modified in view of Foidart to utilize FGF21 to treat pediatric cerebral ischemic conditions including neonatal hypoxic-ischemic encephalopathy).
Regarding claim 6, Liu, as modified, further teaches wherein the patient suffers from mild/moderate/severe traumatic brain injury (TBI), ventricular fibrillation cardiac arrest (VFCA), subdural hematoma (SH), neonatal abusive head trauma, neonatal hypoxic ischemic encephalopathy (HIE), or asphyxia cardiac arrest (ACA) (Liu has previously been modified in view of Foidart to utilize FGF21 to treat neonatal hypoxic-ischemic encephalopathy).
Regarding claim 10, Liu, as modified, further teaches wherein the FGF21 protein is delivered by intravenous, oral, intranasal, inhalation, intrathecal, or intracerebroventricular route (Par. 8, ‘The at least one isolated hepatocyte secretory factor can be administered intravenously, orally, transdermally, surgically (e.g., direct administration to the brain), or by any other suitable route of administration.’).
Regarding claim 12, Liu, as modified, further teaches wherein the FGF21 protein is administered as a bolus, at multiple time points, or as a continuous infusion/release (Par. 44, ‘In some embodiments, the pharmaceutical agent may be administered in single or multiple doses.’).
Regarding claims 14 and 20, Liu, as modified, further teaches wherein the FGF21 protein is maintained in the patient in an effective amount to increase RNA binding motif 3 (RBM3) production in nerve cells of the patient for at least 0.5 hours (Par. 7, ‘In certain embodiments, the at least one isolated hepatocyte secretory factor is administered at a dosage of 1 µg/kg-500 mg/kg’; further this range substantially overlaps with applicant’s disclosed dosage, i.e. 1 pg/kg to 500 mg/kg).
Regarding claim 29, Liu, as modified, further teaches wherein the amount of FGF21 protein effective to decrease nerve cell injury in the patient is effective to increase cognition and/or motor function in the patient (Par. 65, ‘These observations were consistent with the results presented in the section above, suggesting that FGF21, RELMγ, and TFF3 exerted a protective effect on the motor control function of the central nerve system in cerebral ischemia’).
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foidart, as applied to claims 1, 3, 5-6, 10, 12, 14-15, 18-20 and 29 above, and further in view of Gulati (US 20110318431).
Regarding claims 2 and 16, Liu, as modified, fails to teach inducing hypothermia in the patient prior to, during or after administration of the FGF21 protein to the patient.
Gulati teaches an analogous method for treating individuals who have suffered a neurological insult (Abstract), which can include brain ischemia (Par. 27) which includes the combination of a neuroprotective pharmaceutical agents with neuroprotective physiological treatments such as hypothermia and hyperoxia (Par. 22) in order to provide a synergistic neuroprotective effect (Par. 22).
In view of Gulati, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to provide therapeutic hypothermia in combination with FGF21 in order to provide a synergistic neuroprotective effect, as taught by Gulati. 
Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foidart, as applied to claims 1, 3, 5-6, 10, 12, 14-15, 18-20 and 29 above, and further in view of Kharitonenkov et al. (2013) Rational Design of a Fibroblast Growth Factor 21-Based Clinical Candidate, LY2405319. PLOS ONE 8(3): e58575 (“Kharitonenkov”). 
Regarding claims 4 and 17, Liu fails to teach wherein the FGF21 protein is selected from: a. LY2405319; b. PF-05231023, and c. an FGF21 protein conjugated to an antibody or a fragment thereof.
Kharitonenkov teaches that LY2405319 is a form of FGF21 with a re-engineered amino acid sequence which improves protein expression and formulation stability (Abstract), and which is optimized for use in clinical settings (Pg. 1, col. 2, ‘Thus, the strategic intent of our FGF21 biopharmaceutical re-engineering efforts were driven by the desire to create a stable, concentrated, and preserved solution preparation, while maintaining a favorable bioactivity profile that was amenable to a wide range of dosing demands in future clinical trials and potentially broader populations of patients’).
In view of Kharitonenkov, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to utilize the LY2405319 analog of the FGF21 protein in order to provide an FGF21 analog which is optimized for clinical use, as taught by Kharitonenkov.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foidart and Gulati, as applied to claims 2 and 16 above, and further in view of Gunn et al. (US 20020091431, “Gunn”). 
Regarding claims 7-8, while Liu has previously been modified in view of Gulati to provide synergistic neuroprotective hypothermic treatment, Liu, as modified still fails to teach wherein the patient’s body temperature is maintained at a temperature ranging from 5°C to 36.5°C; and wherein the patient’s body temperature is reduced and/or maintained at least in part by one or more mechanical cooling devices selected from the group consisting of an ice pack, a fan, a circulating water blanket, a circulating cold air blanket, hydrogel-coated pads, a cooling helmet, a heat-exchange catheter, an extracorporeal heat exchange, intravenous/intravascular infusion of cooled normal saline or lactated Ringers solution, and heat-exchange by percutaneous indwelling lines.
Gunn teaches methods and device for preventing neurological injury of newborn infants (Par. 26) which comprises inducing mild hypothermia in the infant (Par. 26) wherein the patient’s body temperature is maintained at a temperature ranging from 5°C to 36.5°C (Par. 16, ‘Preferably the brain is cooled to a temperature in the range 30-34°C. and most preferably in the range 32-34 °C.’); and wherein the patient’s body temperature is reduced and/or maintained at least in part by one or more mechanical cooling devices selected from the group consisting of an ice pack, a fan, a circulating water blanket, a circulating cold air blanket, hydrogel-coated pads, a cooling helmet, a heat-exchange catheter, an extracorporeal heat exchange, intravenous/intravascular infusion of cooled normal saline or lactated Ringers solution, and heat-exchange by percutaneous indwelling lines (Fig. 1, cap or bonnet 1 having cooling pad 2).
In view of Gunn, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Liu, as modified, by providing mild systemic hypothermia in conjunction with head cooling, in the manner taught by Gunn, in order to quickly cool the brain of the newborn while minimizing the adverse effects of systemic hypothermia (Par. 50).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foidart and Gulati, as applied to claims 2 and 16 above, and further in view of Naftchi (US 20070082918). 
Regarding claim 9, while Liu has previously been modified in view of Gulati to provide synergistic neuroprotective hypothermic treatment, Liu, as modified still fails to teach wherein the patient’s body temperature is initiated or maintained at least in part by administering a pharmacologic agent effective to lower a patient’s body temperature.
Naftchi teaches the use of pharmaceutical compounds that have both anesthetic and hypothermic effects which can be used to facilitate the lowering of body temperature so as to prevent injury to the brain and other organs during surgery (Par. 125).
In view of Naftchi, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to utilize the disclosed hypothermic compounds in order to facilitate lowering the patient’s body temperature into a hypothermic state, as taught by Naftchi.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Liu in view of Foidart and Gulati, as applied to claims 2 and 16 above, and further in view of and further in view of Baxter et al. (US 20100204634, “Baxter”). 
Regarding claim 13, while Liu has previously been modified in view of Gulati to provide synergistic neuroprotective hypothermic treatment, Liu, as modified still fails to teach wherein the FGF21 protein is provided in a composition used to infuse a patient to establish and/or maintain hypothermia.
Baxter teaches devices and methods for perfusion therapy of acute ischemic stroke (Abstract) in which neuroprotective agents are provided in a composition used to infuse a patient (Par. 51, ‘In an embodiment, additional high pressure single-chamber pump(s) that contribute neuroprotective agent(s) to the perfusate may be used’) to establish and/or maintain hypothermia (Par. 51, ‘The system may also incorporate a perfusate temperature control system to either maintain normothermia or hypothermia to reduce metabolism and aid in recovery and the mitigation of reperfusion injury.’).
In view of Baxter, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Liu, as modified, by compounding the FGF21 neuroprotective agent into a perfusate, in the manner described by Baxter, in order to provide FGF21 neuroprotection in the context of a perfusion therapy.

Allowable Subject Matter
Claim 28 is allowed.

Response to Declaration
The declaration under 37 CFR 1.132 filed 9/27/21 is insufficient to overcome the rejection of claims 1-10, 12-20 and 29 based upon 103 as set forth in the last Office action. Note the arguments presented in the declaration are substantially addressed in the sectioned entitled ‘Response to Arguments’ below. 

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.
Applicant argues: 
 As a first point, the inventors take issue with the citation to Foidart, which is directed to estrogenic compositions, and which is not relevant to the claimed subject matter for at least that reason (Declaration, paras. 5-8). The inventors note that while, at a high level, the term hormone may be used to described both estrogen and FGF21, as would be appreciated by and known to one of skill in the art at the time that the present application was filed, a steroid hormone, such as estrogen, differs from a peptide hormone, such as FGF21, in terms of chemical precursor, mechanism of action, and, as will be revisited again, timing of receptor expression (Declaration, para. 5). Thus, those of skill in the art would appreciate that evidence of efficacy of a steroid hormone in a given class of individual is no predictor of efficacy of a peptide hormone in the same class. 


In response, the examiner believes that applicant is misrepresenting the rejection’s reliance on Foidart. For instance, according to the rejection support for using FGF21 for the treatment of an ischemic condition is primarily found in Liu, not Foidart. Liu’s reasoning for the administration of FGF21 is based on the observation that hepacytes secrete FGF21 in response to cerebral ischemia and that the administration of FGF21 to mice with cerebral ischemia resulted in significant reduction in cerebral infarction and improvement in gripping strength of the impaired limb (Par. 19). Foidart is used to demonstrate a) that pediatric cerebral ischemic conditions exist e.g. neonatal hypoxic ischemic encephalopathy and b) that administration of neuroprotective agents was a known treatment modality for cerebral ischemic conditions in the pediatric context. The reasoning for the rejection is therefore, that given the fact that Liu generally discloses FGF21 as a neuroprotective agent in the context of cerebral ischemic conditions, but fails to explicitly disclose pediatric patients, and given that Foidart demonstrates the existence of cerebral ischemic conditions in pediatric patients and discloses the use of neuroprotective agents as a treatment modality in this context, that one of ordinary skill in the art (OOSIA) would have found it obvious to try the use FGF21 to treat pediatric patients suffering from cerebral ischemic conditions. In the examiner’s opinion, even if the success of treating pediatric patients with FGF21 would not have been guaranteed, given the positive experimental results attained by Liu, that OOSIA would have found it obvious to try FGF21 in the context of pediatric cerebral ischemia with at least a reasonable expectation of success. Further, considering that Liu already discloses the effectiveness of FGF21 as a neuroprotective agent, the examiner does not believe that applicant’s arguments related to the differences between steroid hormones and peptide hormones are relevant since the efficacy for FGF21 is derived from Liu not from Foidart.
Applicant further argues:
Moreover, as discussed in the prior response, Foidart expressly notes that use of growth factors is confounded by the presence of the blood brain barrier (BBB) (Declaration, para. 8). As the inventors discuss, steroid hormones, such as estrogen, are able to cross the BBB through diffusion, while peptide hormones and other sub-classes of hormones require active transporters (Declaration, para. 8). Again, one of ordinary skill in the art would appreciate this distinction and would be dissuaded, even apart from the explicit teaching in Foidart, from using growth hormones where access to the brain is necessary for the mechanism of action (Declaration, para. 8).

Firstly, the examiner does not agree that Foidart expressly teaches away from the use of FGF21 due to the confounding effect of the blood brain barrier. Applicant cites par. 8 of Foidart which teaches that the blood brain barrier can impede the transfer of ‘neurotrophic factors’ into the central nervous system. Nowhere in the cited paragraph is there a mention of FGF21 or even an allusion FGF protein family. Therefore, it is not clear whether OOSIA would have interpreted Foidart as teaching away from the administration of FGF21. Further, the notion that the blood brain barrier impedes the transfer of FGF21 into the central nervous system contradicts references cited in applicant’s declaration. For instance, reference (6) cited by applicant’s declaration and coauthored by the inventors states, ‘The endocrine hormone fibroblast growth factor 21 (FGF21) readily crosses the blood–brain barrier’ (Pg. 2356, col. 1, par. 2). Therefore, the examiner disagrees that OOSIA would have been dissuaded from using FGF21 due to blood brain barrier concerns.
Applicant further argues: 
Apart from the shortcomings of utilizing Foidart, the inventors note that Liu expressly notes the mechanism of action, activity of FGF21 on FGFR2 (Declaration, para. 9). As the inventors also note, the Examiner’s position as to FGFR2 not being a part of the mechanism of action appears to represent a misreading of the relevant evidence. The article relied upon by the Examiner merely notes that FGF21 is the primary endogenous agonist for the FGF21 receptor. This does not in any way counter the hypothesis in Liu, that FGF21 has its primary mechanism of action for treatment of ischemic events through FGFR2 (Declaration, paras. 9 and 10).

The examiner disagrees. Firstly, the examiner notes that Liu’s hypothesis regarding the mechanism of action of FGF21 seems to be based on a faulty reading of the cited Dostalova (1) source (Full citation is given in par. 71 of Liu). For instance, par. 20 of Liu states:
While the majority of FGF members play a role in regulating cell proliferation and differentiation, FGF21 together with FGF 19 has been reported to regulate glucose and lipid metabolisms (Itoh and Ornitz, 2004; Dostalova et al., 2009; herein incorporated by reference in their entireties). FGF21 mediates these metabolic activities via interacting with FGF Receptor 2α, resulting in activation of the ERK1/2 and Akt signaling pathways (Ibrahimi et al., 2004; Kharitonenkov et al., 2005; Mohammadi et al., 2005; Zhang et al., 2006; herein incorporated by reference in their entireties).


A very similar passage can be found in the cited Dostalova source (Pg. 2, col. 1, par. 4), which states:
FGF21 is a typical FGF molecule with respect to its ability to stimulate FGFR substrate 2α (FRS2α) phosphorylation and activation of ERK1/2 and Akt signaling pathways (Ibrahimi et al. 2004, Kharitonenkov et al. 2005, Mohammadi et al. 2005, Zhang et al. 2006).

The passage from Liu is similar in teaching to the passage from Dostalova, except for one key difference which is that it appears that Liu (probably erroneously) mistook FGFR substrate 2α for FGFR receptor 2α. This is significant because FRS2α is a different protein than FGFR2, which means that applicant’s argument related to FGFR2 is most likely based on a typo. This combined with the fact Liu explicitly states in par. 20 that the ‘invention is not limited to any particular mechanism of action’ and that it appears that FGFR-1 not FGFR-2 was widely known to be FGF21’s primary receptor, would have led OOSIA to not have been dissuaded by the results of El-Husseini. This is because OOSIA at the time that the invention was filed would have at least realized that other pathways could exist through which FGF21 could affect the pediatric patient, e.g. through binding to FGFR-1.
Applicant further argues:
Despite the foregoing, the Examiner asserts in the final Office Action that one of skill would nevertheless be motivated to experiment with FGF21 in a neonatal population. This is despite the evidence showing that use of growth factors is detrimental in that population, at least with regard to growth hormone release and increased reactive oxygen species generation (Declaration, paras. 15 and 16). The inventors disagree with the Examiner’s conclusion, at least because increased superoxide dismutase levels in asphyxiated newborn patients would be anticipated to have a detrimental influence on outcome.

The examiner disagrees. Firstly, it is noted that applicant’s arguments related to supposed detrimental effects of upregulating SOD and downregulation of GH through the administration of FGF21 are speculative in nature. In the examiner’s opinion, the experimental results disclosed by Liu which demonstrated that the administration of FGF21 to mice with cerebral ischemia resulted in a significant reduction in cerebral infarction and improvement of the gripping strength of the impaired forelimb (Par. 19) are stronger evidence than the supposed negative effects hypothesized by applicant. For instance, if administration of FGF21 really results in an overall negative effect, then why did Liu report positive effects from the administration of FGF21? Clearly, applicant’s hypothesized negative effects are at least offset by other downstream positive effects, in which case OOSIA would still be led towards the administration of FGF21. 
That said, upon further examination of applicant’s hypothesis regarding SOD, it is not at all clear that the administration of FGF21 would lead to the detrimental effects speculated by applicant. For instance, applicant’s argument relies on two main references Yu and Ditelberg (See Remarks dated 12/16/20). Yu discloses that the administration of FGF21 upregulates both SOD and glutathione peroxidase (GPx) (Abstract). Ditelberg teaches:
Hydrogen peroxide may account for the damage observed in our Tg mice by its accumulation in the brain due to elevated concentrations of the CuZn/SOD with normal levels of glutathione peroxidase. In the brains of uninjured nTg mice at postnatal d 7, CuZn/SOD mRNA and activity levels are reported to be four times greater than glutathione peroxidase levels (21). Although these activities are measurements obtained in vitro under pharmacologic, not physiologic, conditions, it is possible that this ratio may be increased under conditions of oxidative stress in vivo. The relative discrepancies in enzyme activities may result in an accumulation of hydrogen peroxide. This imbalance leading to hydrogen peroxide accumulation may account for some of the damage observed in the nTg mice. Increasing the activity of the CuZn/SOD, as in the Tg mice, without increasing GSH activity, would increase the accumulation of hydrogen peroxide and lead to greater damage.


Importantly, Ditelberg is using transgenic mice having three times the normal levels of SOD but with normal levels of Gpx. According to Ditelberg, it’s the discrepancy between the levels of SOD and GPx which leads to greater tissue damage due to the accumulation of hydrogen peroxide. Notably though, according to Yu the administration of FGF21 upregulates both SOD and GPx. Therefore, because FGF21 upregulates both SOD and GPx in tandem, it does not follow that the administration of FGF21 would automatically result in the detrimental effects hypothesized by applicant. This is because the hypothesis of Ditelberg is that hydrogen peroxide accumulation plays a major role in the brain injury in perinatal hypoxia. However, because FGF21 increases both SOD and GPx it is not clear that the administration of FGF21 would actually lead to increased hydrogen peroxide accumulation and therefore would not have the result hypothesized by applicant. 
Lastly, applicant argues: 
However, as the inventors note, it has been reported in the literature that acute growth hormone administration was neuroprotective in a rat model of neonatal HIE 24h post-injection (Declaration, para. 17). Thus, even transient changes in growth hormone would be anticipated to modify outcomes in HIE (Declaration, para. 17). In addition, the inventors note that growth hormone is well-known to alter metabolic pathways within hours after injection (Declaration, para. 17). Finally, growth hormone deficiencies are associated with hypoglycemia, and low blood sugar is associated with worsened outcomes in HIE (Declaration, para. 17).

The examiner disagrees with applicant’s assertion that because GH is associated with some positive effects related to HIE outcomes, that downregulation of GH through the administration of FGF21 would be expected to result in worse outcomes. As stated earlier, if this was true, why do the experimental results of Liu indicate otherwise. Further, it ignores the fact that biological systems are highly complex and that while FGF21 might downregulate GH, that other downstream effects of its administration might offset and even improve upon the neuroprotective effects associated with GH. Therefore, considering, the complexity of biological systems, it is the examiner’s position that one of ordinary skill in the art would not rule out the use of FGF21 based on its downregulation of GH alone. For instance, according to reference (9) cited in applicant’s declaration the neuroprotective effect of GH is thought to work by inhibiting alterations in Bcl-2 protein levels and caspase activities (See ‘Discussion’ section of Han et al.).  Yu et al. (2) (different from the previously discussed Yu et al.) reports a similar effect related to FGF21. For instance, Yu states:
In this study, our results showed that FGF21 significantly reduced the expression of Bax and increased the expression of the anti-apoptotic protein Bcl-2 in the liver of D-gal mice. Caspase is a family of proteins that are main executors of the apoptotic process, which is a well identified downstream target for PI3K-Akt [12, 28]. Caspase-3 plays a central role in the execution-phase of cell apoptosis. Once activated, caspase-3 can in turn cleave other protein substrates within the cell, and result in the apoptotic process [42]. The present study showed that FGF21 decreased the number of TUNEL-positive cells and levels of activated caspase-3 in the livers of D-gal-treated mice. ROS could activate caspase-3, thereby resulting in apoptosis [42]. So our findings suggested that the inhibition of caspase-3 activation might attribute to powerful ROS scavenging and antioxidant activities of FGF21.

Therefore, OOSIA considering all the evidence available related to FGF21 at the time that the invention was filed would not rule FGF21 administration due to its downregulation of GH alone. Recognizing that FGF21 also inhibits caspase-3 through activation of Bcl-2, OOSIA would at least entertain the possibility that the positive effects of FGF21 could compensate for the downregulation of GH and even provide additional neuroprotection.
Finally, with respect to applicant’s assertion that OOSIA would be swayed from using FGF21 due to concerns over hypoglycemia. The examiner disagrees that this would be a concern. For instance, Kharitonenkov et al.(3) (different from Kharitonenkov cited in rejection) found that the administration of FGF21 did not induce hypoglycemia in normal or diabetic rodents either in fasted or fed states (Pg. 1632, col. 1, par. 3). Therefore, the examiner considers applicant’s speculation hypoglycemia induced by the administration of FGF21 to be unfounded.
For all these reasons the rejection is maintained. 

Additional References:
(1) Dostalova et al. Fibroblast Growth Factor 21: A Novel Metabolic Regulator With
Potential Therapeutic Properties in Obesity/Type 2 Diabetes Mellitus. (2009) Physiol. Res. 58: 1-7 
(2) Yu et al. Fibroblast growth factor (FGF21) protects mouse liver against D-galactose-induced oxidative stress and apoptosis via activating Nrf2 and PI3K/Akt pathways. (2015) Mol Cell Biochem 403:287–299
(3) Kharitonenkov et al. FGF-21 as a novel metabolic regulator. (2015) J Clin Invest. X 115(6):1627-1635

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794